DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1: the words “at least a further characteristic value relating to a communication signal” have been changed to “at least a further characteristic value relating to the communication signal” for consistency with the specification.
Claim 16: the words “at least a further characteristic value relatinq to a communication signal” have been changed to “at least a further characteristic value relatinq to the communication signal” for consistency with the specification.
Claim 22: the words “at least a second characteristic value relating to a communication signal” have been changed to “at least a second characteristic value relating to the communication signal” for consistency with the specification.


Allowable Subject Matter
Claims 1-3, 5, 7-8, 10-16, 22-25 and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts to the claimed subject matters is Smith (9,483,671).  Smith discloses systems with Readers and Tags in which a Reader queries the Tags with a parameter that includes a level of probability of reply according to which the Tags individually and randomly decide whether or not to reply. In one embodiment, the Tags can switch between two states: A and B. The query command also specifies a state (A or B) so that only the Tags in the specified state can reply. After successfully sending the Tag identification data from a Tag to the Reader, the Tag switches to the other state from the specified state. In one embodiment, the operations about the two states are symmetric. In one embodiment, the Tags can remember the parameters used in a query so that a short form of query command can be used to repeat the query with the same query parameters (See figs. 1, 4 and col. 7 line 23 to col. 8 line 28).  However, none of cited prior arts of record, taken alone or in combination, discloses or suggests system and method of communicating between a first electronic communication device of a plurality of electronic communication devices and a wireless communication initiating device for reading the first electronic communication device, the method comprising: receiving, at the first electronic communication device, a communication signal from the wireless communication initiating device; determining a first characteristic value relating to the communication signal; receiving at least a second characteristic value relating to the communication signal received by at least a second electronic communication device that is connected to the first electronic communication device, initiating 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TUAN A TRAN/Primary Examiner, Art Unit 2648